Citation Nr: 0532426	
Decision Date: 12/01/05    Archive Date: 12/21/05	

DOCKET NO.  91-44 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
nephrolithiasis and ureterolithiasis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1957 to 
April 1962.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1991 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The veteran filed his 
initial claim giving rise to the instant appeal in July 1990, 
and he raised multiple issues.  Other issues have been 
disposed during the lengthy pendency of this appeal.  The 
issue of entitlement to an increased evaluation for 
nephrolithiasis and ureterolithiasis has been remanded on 
multiple occasions for additional evidentiary development 
including the collection of VA and private medical records 
and for VA examinations, and this development has been 
completed in full.  The Board notes that the most recent 
submission of argument by the veteran's representative 
indicates that all requested development has, in fact, been 
fully completed.  Stegall v. West, 11 Vet. App. 268 (1998).  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's service-connected nephrolithiasis and 
uterolithiasis is shown to have been fairly stable for many 
years with only an occasional renal calculi or urinary tract 
infection with urinary frequency of three hour intervals with 
as many as three to four required voidings per night, but the 
veteran's service-connected disability is not manifested by 
recurrent stone formation requiring diet therapy, drug 
therapy, or invasive or non-invasive procedures more than two 
times per year, or frequent attacks of colic with infection 
(pyonephrosis), with kidney function impaired, and the 
veteran's service-connected disability is entirely unrelated 
to additional abdominal symptomatology related to the 
veteran's chronic severe pancreatitis or past episodes of 
gall stones with cholecystectomy, or hernia repair residuals.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
nephrolithiasis and ureterolithiasis have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.115a, 
4.115b, Diagnostic Codes 7508, 7509, 7510 (1994) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

This claim was clearly initiated and first adjudicated long 
before adoption of VCAA.  Nonetheless, it is clear that 
during the lengthy pendency of this appeal, all known 
relevant records pertinent to the veteran's claim have been 
collected for review.  With minor exception, all of the 
veteran's treatment has been provided by VA facilities and 
extensive records of the veteran's treatment for his service-
connected disability and multiple other disabilities have 
been collected for review.  The veteran has been provided 
multiple VA examinations which are adequate for rating 
purposes.  Social Security records have also been collected 
for review.  

In March 2002 and August 2004, the veteran was provided 
formal VCAA notice.  These notifications informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised him to submit any relevant 
evidence in his possession.  The veteran was provided the 
laws and regulations implementing VCAA and governing 
compensable awards for his service-connected disability and 
the reasons and bases for the denial of his claim for 
increase in multiple statements of the case issued in 
April 1991, October 1994, June 1998, November 2002, 
November 2003, and August 2005.  In its most recent 
submission of written argument, the representative has 
indicated that all development required has been completed.  
There is no argument nor is there any evidence on file 
suggesting that there remains any additional relevant 
evidence outstanding which has not previously been collected 
for review.  The Board finds that VCAA has been satisfied in 
this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disability in claims for disability 
compensation.  The provisions of the rating Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

When an unlisted condition is encountered, it will be 
permissible to rate that disability under a closely related 
disease in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses must be avoided.  This is the rule against 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.  

At the time the veteran initially filed his claim for 
increase in 1990, the Schedule provided for nephrolithiasis 
to be rated as hydronephrosis (calculus in kidney required; 
staghorn or multiple stones filling pelvis of kidney), to be 
evaluated as 30 percent disabling).  38 C.F.R. § 4.115a, 
Diagnostic Code 7508.  At that time, hydronephrosis which was 
moderate with frequent attacks of colic requiring catheter 
drainage warranted a 20 percent evaluation.  Hydronephrosis 
that was moderately severe with frequent attacks of colic 
with infection (pyonephrosis), with kidney function greatly 
impaired warranted a 30 percent evaluation.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7508.  Ureterolithiasis was also to 
be rated as hydronephrosis.  38 C.F.R. § 4.115a, Diagnostic 
Code 7510.  

Changes in the Rating Schedule were subsequently implemented, 
and remain in effect at present.  Since those changes were 
made effective, both nephrolithiasis and ureterolithiasis 
were to be rated as hydronephrosis, except each warranted a 
30 percent evaluation if either resulted in recurrent stone 
formation requiring one or more of (1) diet therapy, (2) drug 
therapy, (3) invasive non-invasive procedures more than two 
times per year.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 
7510.  

Hydronephrosis warrants a 20 percent evaluation for frequent 
attacks of colic, requiring catheter drainage.  A 30 percent 
evaluation is warranted for hydronephrosis if frequent 
attacks of colic with infection (pyonephrosis), is 
demonstrated with kidney function impaired.  Severe 
hydronephrosis is to be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7509.  

Renal dysfunction warrants a 30 percent evaluation if there 
is constant albumin or recurring hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  38 C.F.R. § 4.115a.  Urinary frequency resulting 
from genitourinary system dysfunction resulting in daytime 
voiding interval between one and two hours or awakening to 
void three or four times per night warrants a 20 percent 
evaluation.  With daytime voiding interval less than one hour 
or awakening to void four or five times a night warrants a 
40 percent evaluation.  Id.  

Facts:  During service in January 1959, the veteran was 
hospitalized and provided surgery for ureterectomy, which was 
an exploration of the ureter and incidental appendectomy.  In 
October 1959, he was again hospitalized and submitted to 
pyelolithotomy with removal of a kidney stone.  The diagnosis 
was right hydronephrosis and mild, bilateral pyelonephritis.  
Service connection was granted for mild right hydronephrosis 
with a 10 percent evaluation made effective from April 1962, 
the time of the veteran's separation from service.  

In December 1981, the veteran was hospitalized with diagnoses 
of acute pyelonephritis and nephrolithiasis.  Sonogram 
revealed evidence of caliceal swelling passively due to a 
renal stone.  An intervenous pyelogram showed right ureter 
nephrolithiasis with dimensions of stone one to two 
centimeters.  The veteran was discharged to expel the stone 
on his own.  He was readmitted in March 1982 and the 
diagnosis was right ureterolithiasis.  The veteran was 
granted a 100 percent evaluation from December 1981 and, 
following hospitalization, was granted a stabilized 
disability evaluation for nephrolithiasis and 
ureterolithiasis of 20 percent from February 1982.  This 
evaluation remained in effect for many years until the 
veteran filed a request for increase in July 1990.  

In March 1982, the veteran was hospitalized with VA with 
complaints of right flank pain.  At that time, he provided a 
history of five episodes of right-sided renal lithiasis 
(stones) from 1959, 1960, 1973, 1976, and 1980.  He had 
undergone two operations for renal stone complications in 
1959.  He had subsequently undergone several operations for 
an abdominal hernia and a blunt trauma to the abdomen with 
ruptured jejunum.  The veteran had awakened the previous 
night with right upper quadrant pain radiating to the back 
with a burning sensation upon urination.  An earlier 
hospitalization in November 1981 was caused by similar pain 
but this had resulted in a hernia repair.  A complete workup 
at this time resulted in a diagnostic impression of an acute 
bacterial pyelonephritis.  Fluids were to be provided for 
possible kidney stone and antibiotics for bacterial 
infection.  The assessment from this hospitalization was 
acute pyelonephritis and nephrolithiasis.  

The veteran was provided a VA examination for his service-
connected disability in August 1993.  His history of 
treatment for kidney stones in service was discussed as was 
the fact that, early on, he had undergone urethral dilations 
in 1960.  The veteran stated that he had also spontaneously 
passed "many stones," most recently one year ago.  He also 
complained of loss of erection and sexual dysfunction.  
Currently, the veteran complained of occasional dysuria 
(painful or difficult urination).  Examination revealed a 
normal penis with no palpable induration with an opened 
urethral meatus.  The physician reviewed the record and noted 
that a December 1992 kidney ultrasound biopsy was negative 
and an abdominal sonogram in 1991 had been negative for 
calculi.  The diagnoses were right nephrolithiasis by 
history, status-post right nephrolithotomy two times by 
history, status-post urethral dilations by history, and 
urinary tract infection by history.  Urinalysis was negative.  

The veteran was provided another VA examination in 
December 1995.  He complained of voiding irregularly but he 
otherwise had a "nice good stream."  Identically to the 
report provided to the VA examiner in August 1993, the 
veteran reported that he had "passed a stone one year ago....".  
Examination revealed no CVA tenderness, normal genitalia and 
a normal rectal examination.  It was noted that there had 
been a recent sonogram which revealed no calculi whatsoever 
in the kidneys or ureters.  Urinalysis showed microhematuria 
and a sonogram "KUB" showed no stones.  The diagnosis was 
only a personal history of nephrolithiasis and microhematuria 
with past ureteral strictures.  

Another VA examination provided the veteran in December 1995 
included a clearly documented history of chronic relapsing 
pancreatitis for the previous 10 years (dating to the mid-
1980's).  He had been hospitalized at the VA hospital many 
times for chronic pancreatitis.  Multiple diagnostic workups 
revealed the most likely cause for the veteran's chronic 
pancreatitis was a stenosis of the duct of Wirsung.  Chronic 
pancreatitis had resulted in chronic and frequent pain 
described as a band from the right to the left flank across 
the abdomen.  The veteran also frequently had diarrhea.  
Symptoms associated with this chronic pancreatitis included 
pain, frequent nausea and vomiting and intolerance to fatty 
foods.  It was also noted that the veteran was status-post 
cholecystectomy for gall stones.  

The veteran was provided another VA examination in 
August 2002.  This included a complete review of the 
veteran's extensive claims folder.  At this time, He was 
noted to be a 64-year-old male with arterial hypertension, 
chronic pancreatitis, chronic depression, and status-post 
right nephrolithotomy in 1959 and 1960.  He was also status-
post cholecystectomy for gall stones.  The veteran complained 
of some weight fluctuation and of intermittent diarrhea and 
constipation.  He complained of urinary frequency every three 
hours with arising to urinate three to four times during the 
night.  Hesitancy and decreased force of stream were 
negative.  He referred to some leakage of urine but used 
napkins as opposed to any special absorbent material and did 
not change his underwear for incontinence.  

This examination report noted that there was no history of 
recurrent urinary tract infections.  It was noted that the 
veteran did have occasional renal colic and had been admitted 
for such a problem in 1982, but this admission had revealed 
no evidence of abnormal right kidney function.  There was no 
history of bladder stones.  The veteran had been hospitalized 
for pyelonephritis approximately 10 years earlier.  He had 
not been hospitalized for urinary tract disease.  There had 
been no malignancy of the urinary tract.  It was noted that 
he had only required Foley catheterization in 1959 and '60.  
There had been no recent dilation of the ureter.  There had 
been no recent drainage procedures to the urinary tract.  The 
veteran was not on any specific diet for renal lithiasis.  
There was no specific medication for renal lithiasis.  There 
had been no invasive or noninvasive procedures for urinary 
tract problems.  There was no history of trauma of the penis 
or testicle, nor had there been a vasectomy.  It was reported 
that the veteran's libido was intact and that he had two 
children.  It was noted that the veteran suffered from 
depression and that he took medication for this.  The veteran 
was reportedly able to achieve vaginal penetration with 
ejaculation every six months.  The veteran had not received 
any medication, injection, implant or pump or counseling for 
erectile dysfunction.  There was no evidence of edema.  
Examination revealed no penis deformity or lesions.  There 
was evidence of bilateral inguinal reducible hernias.  There 
were no identifiable residuals of any genitourinary disease.  
A urinalysis was normal.  

The diagnoses from this comprehensive examination and review 
of the veteran's claims folder were that the veteran was 
status-post nephrolithotomy, that the veteran had obstructive 
voiding symptoms which were secondary to benign prostatic 
hypertrophy (BPH), that he had erectile dysfunction of 
organic origin, most probably secondary to arterial 
hypertension, that he had not required intermittent intensive 
management for nephrolithiasis or ureterolithiasis, that 
there was no evidence of recurrent symptomatic infection 
requiring drainage or hospitalization for the urinary tract, 
and that the veteran's nephrolithiasis had not caused 
recurrent symptomatic infection requiring management.  Again, 
it was noted that urinary frequency was secondary to either 
obstructive prostate or benign prostatic hyperplasia.  

The veteran was most recently provided a VA genitourinary 
examination in May 2005.  This examination was accompanied by 
a complete review of the veteran's extensive claims folder.  
The physician noted that the veteran had not had any recent 
renal studies, so he ordered a CT scan, urinalysis and urine 
culture.  He noted that previous urinalyses in September 2004 
and a June 2004 were negative.  A July 2004 urinalysis 
revealed a urinary tract infection.  July 2004 renal function 
tests were normal.  Also historically, the physician noted 
that the veteran had undergone a urethral meatotomy and a 
history of two surgeries for incisional hernias that 
developed after a small bowel resection in 1972 for an 
accident.  Examination revealed that there was no lethargy, 
weakness, anorexia, or weight loss or gain.  Urinary 
frequency was noted to be five or six times daily and two 
times at night.  The veteran was able to empty the bladder 
well, and there was mild dysuria.  There was no urgency and 
no incontinence.  The veteran complained of occasional 
enuresis (leakage) but it was not consequential.  There was a 
history of urinary tract infections, the last being on a 
single occasion in 2004.  It was noted that catheterization 
was not needed either continuously or intermittently.  There 
was no necessity for dilations or drainage procedures.  The 
veteran's only diet therapy was low salt.  There was no 
frequency of invasive or noninvasive procedures on an annual 
basis.  It was noted that a physician had a diagnostic 
impression of Peyronie's disease in 1993, but this was never 
subsequently confirmed including upon examination in 2002 and 
at present.  Blood pressure was 160/80.  There were small 
bilateral moveable inguinal hernias, and also an incisional 
hernia, small, moveable, soft, and nontender.  The testicles, 
epididymis and spermatic cord were normal.  There were no 
specific residuals of the veteran's genitourinary disease 
identified.  The diagnoses were no urinary tract infection in 
this exam, nonobstructive left nephrolithiasis, bilateral 
inguinal hernias, and incisional hernia, and an extra renal 
right pelvis noted to be a congenital condition.  The 
physician also noted that the veteran's genitourinary 
problems were not severe in any way.  

Analysis.  A clear preponderance of the evidence on file is 
against an evaluation in excess of 20 percent for the 
veteran's service-connected nephrolithiasis and 
ureterolithiasis at all times during the pendency of this 
appeal.  The schedular criteria for evaluating the veteran's 
service-connected disability in effect at the time the 
20 percent evaluation was initially assigned in 1985 
(effective from 1982), and in effect at the time the veteran 
filed his initial claim for increase in 1990, provided that 
both nephrolithiasis and uterolithiasis were to be rated as 
hydronephrosis at Diagnostic Code 7509.  Thereunder, a 
20 percent evaluation was assigned for moderate symptoms with 
frequent attacks of colic requiring catheter drainage.  The 
veteran had been hospitalized in late 1981 and early 1982 
with an episode of acute pyonephritis and nephrolithiasis 
which did require catheterization.  However, subsequent to 
that time, the competent clinical evidence on file does not 
reveal that the veteran had more than frequent attacks of 
colic requiring catheter drainage.  From 1990 forward, there 
is not evidence showing that his service-connected disability 
was moderately severe in nature with frequent attacks of 
colic with infection (pyelonephrosis), with kidney function 
"greatly impaired."  

What is clear from a comprehensive review of the clinical 
evidence on file is that commencing in the 1980's, the 
veteran had the onset of other genitourinary problems such as 
gall stones with cholecystectomy and, more importantly, the 
onset of a chronic painful pancreatitis which was secondary 
to the stenosis of a pancreatic duct.  The veteran also 
underwent bilateral hernia repair.  What is also clear in the 
evidence on file is that all adverse symptomatology 
attributable to gall stones, chronic pancreatitis and hernia 
repair were entirely unrelated to the veteran's kidney stones 
with occasional urinary tract infections, the actual 
disability which has been granted service connection as 
directly attributable to the veteran's military service 
between 1957 and 1962.  

It is for situations like the one presented in the veteran's 
clinical history that 38 C.F.R. § 4.115a was drafted for 
consideration by VA rating officials.  That is, diseases of 
the genitourinary system generally result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  Where diagnostic codes refer the 
decision maker to the specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described do 
not cover all symptoms resulting from genitourinary diseases, 
specific diagnoses may include a description of symptoms 
assigned to that diagnosis.  Id.  That is, although the 
veteran is clearly shown to have suffered from an increased 
level of overall symptomatology in the area of his abdomen 
and genitourinary system, the majority of these symptoms, at 
all times during the pendency of this appeal, are not 
clinically attributable to the veteran's service-connected 
nephrolithiasis and ureterolithiasis.  

Subsequent to the changes in the Schedular criteria for 
evaluating ratings of the genitourinary system in 1994, both 
ureterolithiasis and nephrolithiasis were to be rated as 
hydronephrosis, except when the clinical evidence revealed 
recurrent stone formation requiring one or more of the 
following:  (1) diet therapy, (2) drug therapy, and (3) 
invasive or noninvasive procedures more than two times per 
year.  If this was demonstrated, a 30 percent evaluation was 
warranted.  However, although the veteran has occasionally 
reported recurrent stone formation, there is not competent 
clinical evidence showing that the veteran has actually 
manifested recurring kidney stones or calculi on a regular 
basis all during the 15 years that this appeal has been 
pending.  There have been occasional urinary tract infections 
but there are not documented routine occasions of the veteran 
passing kidney stones.  Even if routine passing of kidney 
stones had occurred, the competent evidence on file does not 
show that the veteran is treated by a regimen of diet therapy 
or drug therapy or invasive or noninvasive procedures more 
than two times per year at any time from 1994 forward.  That 
is, the clinical evidence on file does not support a 
conclusion that the veteran meets the schedular criteria for 
the next higher 30 percent evaluation.  38 C.F.R. § 4.115b, 
Diagnostic Codes 7508, 7510.  

The veteran's currently assigned 20 percent evaluation is 
warranted under the schedular criteria for hydronephrosis if 
there are documented frequent attacks of colic requiring 
catheter drainage.  Again, the veteran has been shown over 
the years to have required catheterization, but only on 
several occasions.  The competent evidence on file does not 
document actual frequent attacks of colic requiring catheter 
drainage sufficient to warrant the currently assigned 
20 percent evaluation.  In any event, the veteran's currently 
assigned 20 percent evaluation is protected as it has been 
continuously in effect for 20 or more years.  See 38 C.F.R. 
§ 3.951.  

Under the current rating criteria for hydronephrosis, the 
next higher 30 percent evaluation is not warranted because 
the veteran is certainly not shown, at any time during the 
pendency of this appeal, to have manifested frequent attacks 
of colic with infection (pyelonephrosis), with kidney 
function being impaired.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509.  There is simply not clinical evidence documenting 
frequent attacks of colic with pyelonephrosis, or that the 
veteran has impaired kidney function.  

With respect to other complaints offered by the veteran of 
symptoms being attributable to his service-connected 
disability, it is noteworthy that the VA physician who 
conducted the August 2002 VA examination specifically found 
that the veteran's obstructive voiding symptoms were 
secondary to benign prostatic hypertrophy (BPH), a problem 
with the veteran's prostate and not a problem with renal 
calculi.  This doctor noted that the veteran's claimed 
erectile dysfunction was of organic origin and most likely 
related to arterial hypertension, not to renal calculi or 
occasional urinary tract infection.  

If the veteran's documented urinary frequency was indeed 
attributable to his service-connected disability, no higher 
than the presently assigned 20 percent evaluation would be 
warranted for a daytime voiding interval between one and two 
hours and awakening to void three or four times per night.  
Previous examinations noted the veteran's interval during the 
day to be three hours and the highest documented interval at 
night was three to four times consistent with the currently 
assigned 20 percent evaluation.  The next higher 40 percent 
evaluation would require competent objective evidence showing 
daytime voiding interval less than one hour or awakening to 
avoid at night five or more times.  38 C.F.R. § 4.115a, 
urinary frequency.  

The Board would take this opportunity to apologize to the 
veteran for the inordinate amount of time that it has taken 
to address the issue which is now decided in this appeal.  It 
is noted that when the veteran filed his initial claim in 
1990 there were additional issues for consideration which 
were, in essence, intertwined with his request for an 
increased evaluation for his service-connected disability.  
It is noted that in January 1999, following Board remands for 
additional evidentiary development, the Board denied 
entitlement to service connection for pancreatitis either on 
a direct incurrence theory or as secondary to the veteran's 
service-connected nephrolithiasis and uterolithiasis.  
Clearly, the veteran's chronic pancreatitis is shown to be 
the subject of the lion's share of the extensive clinical 
records maintained in the veteran's claims folder.  Most of 
his treatment and hospitalizations and adverse symptoms are 
clearly shown to be attributable to his chronic pancreatitis 
which was not incurred in service and which is not shown to 
have been secondary to the veteran's service-connected 
nephrolithiasis and uterolithiasis.  Instead, the veteran's 
chronic painful pancreatitis is shown to have become manifest 
in the 1980's, many years after service, as the result of an 
idiopathic stenosis of a pancreatic duct.  

A VA CT scan of the abdomen and pelvis in April 2004 was 
clearly interpreted as revealing that the kidneys were 
without hydronephrosis.  The pancreas, however, revealed 
several punctate calcifications without peripancreatic 
inflammatory changes.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
nephrolithiasis and uterolithiasis is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


